Gallia App. No. 04CA7, 2005-Ohio-1034. This cause is pending before the court as a discretionary appeal. On April 22, 2005, an appeal was filed from the same court of appeals decision being appealed in this case and was assigned case No. 05-0717. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the notice of appeal filed in case No. 05-0717 be deemed as a second notice of appeal in this case.
IT IS FURTHER ORDERED that appellee shall file a memorandum in response addressing both appeals in accordance with S.CtPrac.R. 111(2) within thirty days from the date of this entry.